Citation Nr: 1424928	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for thrombophlebitis of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In May 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11. Vet. App. 268, 271 (1998).


FINDING OF FACT

Post-thrombotic syndrome and deep vein thrombosis of the right leg manifested by leg cramps clearly and unmistakably preexisted service and there is clear and unmistakable evidence that the preexisting condition was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for thrombophlebitis of the right leg have not been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.3.04(b), 3.306 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in December 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  

The Veteran identified additional records of hospitalization at Valley Forge Army Hospital and of the Social Security Administration.  The National Personnel Records Center had no additional service records and the Social Security Administration had no records of the Veteran.  The Veteran was notified that additional records were unavailable.  

The Veteran was afforded a VA examination in July 2008.  As the examination report was based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 


To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 





If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value.  

Evidence

On entrance examination and in the report of medical history dated in October 1968, the Veteran gave a history of leg cramps.  In the physician's summary, the examiner elaborated on the positive history and noted a blood clot in the calf one year earlier. The examination of the lower extremities and vascular system was normal.  The Veteran was deemed fit for military service.  The PULHES profile were the "L" stands for the lower extremities was rated "1" indicative of a high level of medical fitness.  

In May 1969, during basic training, the Veteran complained of increasing right calf pain and swelling.  On the day of admission to the hospital, the attending physician noted a history of thrombophlebitis with swelling up to the calf in 1966.  The Homan's sign was positive.  The right calf measured 15 inches and the left calf measured 14 3/4 inches.  On the second day of hospitalization, the right calf measured 14 1/4 inches and the left calf measured 14 1/4 inches.  The Veteran was asymptomatic.  Treatment included anticoagulant medication, elevation of the leg, an ace bandage wrap, and moist heat.  The attending physician did not believe that the Veteran had thrombophlebitis, rather the Veteran had a muscle strain.  The Veteran was discharged from the hospital after five days.  The diagnosis was right calf muscle strain, which existed prior to service and was service aggravated. 

In October 1971, the Veteran had leg spasms of an idiopathic nature.  In January 1972, the Veteran was given an appointment at the Carlisle Barracks for joint pain.  On separation examination in January 1972, the Veteran stated that at times he had pain and swelling in his right calf.  The evaluation of the lower extremities showed no calf pain.  


The summary of defects included muscle spasm of unknown etiology.  The PULHES profile for "L" was rated "2" indicative of a physical defect that may require some activity limitations. 

After service, in January 1973, the Veteran was admitted to a VA hospital for pain in the right lower leg.  The Veteran gave a history of hospitalization in May 1969 during basic training for sudden severe pain in his right calf, that he was on crutches, and that he was told he had a torn muscle, causing bleeding and pain in his leg.  

The Veteran stated that in March 1971 he had a similar episode of pain and swelling and treatment consisted of casting and six weeks of bed rest.  And after service in May 1972 he stated that he again had pain and swelling and he was treated by his family doctor, and in January 1973 he was in a private hospital for pain and swelling of the right calf, which was diagnosed as thrombophlebitis.

During the hospitalization by VA in January 1973, the lower extremities were symmetrical in appearance.  The right calf was tender, but not swollen or red. The right calf measured 14 1/4 inches and the left calf measured 14 1/4 inches.  X-rays showed no abnormal finding for the right leg.  A venogram showed that the superficial and deep veins were patent.  On an orthopedic consultation, the physician stated that the Veteran's problem involved the deep circulation in the leg. The diagnosis was possible right leg thrombophlebitis.  

In April 1973, a private physician stated that the Veteran was seen in April 1973 for recurrent right calf pain.  The right calf measured 14 1/2 inches and the left calf measured 14 1/4 inches.  History included a previous diagnosis of deep vein thrombosis.    






In April 1973, the Veteran was again admitted to a VA hospital for right leg pain.  History included several episodes of severe pain with hospitalizations in 1969, 1971, and 1972, which was treated as deep venous thrombosis.  A venogram did not show present or past deep vein thrombosis.  The diagnosis was right lower extremity pain of unknown etiology. 

Records from the University of Kentucky Hospital in April 1989 show that the Veteran had an excisional biopsy of a right leg mass.  History included surgery in March 1989 for a right flexor muscle hernia after which a soft tissue mass developed.  The diagnosis on the pathology report was a ganglion cyst of the right leg. 

VA records from 2002 to 2008 included a history of deep vein thrombosis in the 1960s, in 1968, in the military, in 1982, and in 1988.

On VA examination in July 2008, the Veteran stated the he developed right calf pain during a two mile run in basic training and he was hospitalized for two weeks for thrombophlebitis.  The diagnosis was post-thrombotic syndrome and deep vein thrombosis of the right calf.  After a review of the Veteran's history and the medical literature, the VA examiner expressed the opinion the current right leg disability was the predictable progression of a pre-existing condition.  The VA examiner explained that deep vein thrombosis is a blood clot that develops in a deep vein and that the predictable progression of the condition is the development of chronic, persistent pain, swelling and other signs in the originally affected limb, typically within months to years of the initial insult to the leg vasculature.  The VA examiner concluded that a long-term complication of deep vein thrombosis occurred predictably.

In April 2010, the Veteran testified that during basic training he was hospitalized at Ireland Army Community Hospital at Fort Knox, Kentucky after he experienced sharp pain and swelling in his leg.  



The Veteran stated that his right leg was three to five inches larger than his left, that he was diagnosed with a blood clot, and that Coumadin was administered.  He stated that in October 1968 he did not tell the doctor that he had a blood clot.  The Veteran testified that he experienced continuing symptoms of pain and swelling after service and that a petrified blood clot was removed from his right leg at the University of Kentucky Hospital in 1989.

Analysis

On VA examination in July 2008, the diagnosis was post-thrombotic syndrome with deep vein thrombosis of the right calf, which meets the requirement that the Veteran have a current disability before service connection may be awarded.  McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).  

As for the applicable theory of service connection, a Veteran is presumed in sound condition when examined and accepted for service, except for defects noted at entrance.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).

On entrance examination in October 1968, the Veteran gave a history of leg cramps.  The examiner elaborated on the positive history and noted a blood clot in the calf one year earlier, and the examination of the lower extremities and vascular system was normal.  History alone of a preservice condition recorded on entrance examination does not constitute a notation of such a condition as defined in 38 C.F.R. § 3.304(b) and the presumption of soundness, therefore, attaches.   

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness with the burden on the government.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b), and Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).






As for clear and unmistakable evidence that the disability existed prior to service, in addition to the history recorded on entrance, in May 1969, the Veteran complained of increasing right calf pain and swelling.  On hospitalization, the attending physician noted a history of thrombophlebitis with swelling up to the calf in 1966.     

Although the Veteran testified that on entrance examination in October 1968 he did not tell the doctor that he had a blood clot, the Veteran does not deny the history of legs cramps on entrance examination or of thrombophlebitis with swelling up to the calf in 1966 on hospitalization in May 1969.  

The Veteran's statement to the attending physician for treatment is particularly probative.  See Fed. R. Evid. 803(4) (statements made to physicians for the purpose of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care).  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence is appropriate where it will assist in the articulation of the Board's reasons).  

As the Veteran has not denied the history of a preexisting condition made to the attending physician during the course of a clinical evaluation, the Veteran's own admission rebuts the preexisting prong of the presumption of soundness by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. Ap. 231, 237-38 (2012). 

As for the aggravation prong of the presumption of soundness, VA must also establish by clear and unmistakable evidence that post-thrombotic syndrome with deep vein thrombosis of the right calf was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability or that any increase in severity was due to the natural progress of the preexisting condition.  




As for whether the preexisting condition was not aggravated by service, on entrance examination, the lower extremities and vascular system was normal.  The PULHES physical profile for the lower extremities was "1" indicative of a high level of medical fitness.  On hospitalization in May 1969, the diagnosis was right calf muscle strain, which existed prior to service and was service aggravated.  On separation examination in January 1972, the PULHES physical profile for the lower extremities was changed to "2" indicative of a physical defect that could require some activity limitations.  The diagnosis of right calf muscle strain and service aggravated, as well as the PULHES profile change for "L" from "1" to "2" signaled an increase in severity during service. 

The remaining question to rebut the presumption of soundness is whether there is clear and unmistakable evidence that the increase in severity during service was due to natural progress of the preexisting condition. 

As for the lay evidence, the Veteran asserts that post-thrombotic syndrome with deep vein thrombosis of the right calf is a continuation of the right leg pain and swelling in service.  The statement is an inference based on facts, that is, an opinion rather than a statement of fact.  

The Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  Also the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

As for whether the Veteran as a lay person is competent to offer an opinion on his medical condition, post-thrombotic syndrome with deep vein thrombosis of the right calf is not simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation. 



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such an opinion.

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

As the Veteran's lay evidence is not competent evidence, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Veteran asserts that he was treated for a blood clot in service and after service.  On hospitalization for right leg pain and swelling in May 1969, the Veteran was treated with anticoagulant medication, elevation of the leg, an ace bandage wrap, and moist heat, but the attending physician did not believe that the Veteran had thrombophlebitis, rather the Veteran had a muscle strain, and the diagnosis was right calf muscle strain, which existed prior to service and was service aggravated.  Thrombophlebitis was not diagnosed.  In October 1971, the Veteran had leg spasms of an idiopathic nature.  Thrombophlebitis was not diagnosed.  On separation examination in January 1972, the summary of defects included muscle spasm of unknown etiology.  Thrombophlebitis was not diagnosed.  On the basis of the service treatment records, thrombophlebitis or a blood clot was not shown.  

While the term "aggravation" was used in the diagnosis of right calf muscle strain in May 1969, "aggravation" for the purpose of VA disability compensation is a medicolegal term of art, encompassing the concept of aggravation beyond natural progress of the preexisting condition, which cannot be discerned from the in-service record. 




After service, in January 1973, the Veteran was admitted to a VA hospital for pain in the right lower leg.  A venogram showed that the superficial and deep veins were patent.  The diagnosis was possible right leg thrombophlebitis.  

As the diagnosis was qualified as "possible," the diagnosis was speculative and has no probative value.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis of "possibly" suffering from a disability was deemed speculative).  In April 1973, the Veteran was again admitted to a VA hospital for right leg pain.  A venogram did not show present or past deep vein thrombosis.  While a diagnosis of thrombophlebitis during a private hospitalization earlier in January 1973 was noted by history, venograms by VA after the diagnosis showed no present or past deep vein thrombosis.  And there is no evidence of thrombophlebitis since 1973.

As for the records from the University of Kentucky Hospital in April 1989, the diagnosis on the pathology report was a ganglion cyst of the right leg.  Deep vein thrombosis or thrombophlebitis was not diagnosed. 

As for the Veteran reporting a contemporaneous medical diagnosis, except for a history of deep vein thrombosis, thrombophlebitis has not been documented since 1973.  As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no favorable medical evidence in support of the claim. 

The remaining competent medical evidence of record is the opinion of the VA examiner.  The diagnosis by the VA examiner was post-thrombotic syndrome and deep vein thrombosis of the right calf.  

After a review of the Veteran's history and the medical literature, the VA examiner expressed the opinion the current right calf disability was the predictable progression of a pre existing condition.  





The VA examiner explained that deep vein thrombosis is a blood clot that develops in a deep vein and that the predictable progression of the condition is the development of chronic, persistent pain, swelling and other signs in the originally affected limb, typically within months to years of the initial insult to the leg vasculature.  The VA examiner concluded that a long-term complication of deep vein thrombosis occurred predictably. 

As the opinion of the VA examiner is based on the Veteran's medical history and the medical record so that the disability picture considered is factually accurate and as the VA examiner applied valid medial analysis, including a review of the literature, to the facts of the case in order to reach the conclusion rendered in the opinion, the opinion is persuasive evidence which opposes rather than supports the claim.  There is no other competent medical evidence.

In sum, there is clear and unmistakable evidence of a preexisting post-thrombotic syndrome and deep vein thrombosis of the right calf and clear and unmistakable evidence that the increase in severity during service was due to the natural progress of the preexisting condition, that is, not aggravated, which rebuts the presumption of soundness, and the Veteran is not entitled to service connection. 


ORDER

Service connection for thrombophlebitis of the right leg is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


